

Exhibit 10.8
SEVENTH AMENDMENT
TO
AMENDED AND RESTATED DEALER MANAGER AGREEMENT
 This SEVENTH AMENDMENT TO THE AMENDED AND RESTATED DEALER MANAGER AGREEMENT
(this “Seventh Amendment”), effective as of November 8, 2017 (the “Effective
Date”), is entered into by and among CARTER VALIDUS MISSION CRITICAL REIT II,
INC., a Maryland corporation (the “Company”), CARTER VALIDUS ADVISORS II, LLC, a
Delaware limited liability company (the “Advisor”) and SC DISTRIBUTORS, LLC, a
Delaware limited liability company (the “Dealer Manager”). Capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Dealer Manager Agreement (defined below).
WHEREAS, the Dealer Manager serves as a dealer manager to the Company’s initial
public offering (the “Initial Offering”) of up to $2,250,000,000 shares of
common stock, $0.01 par value (the “Common Stock”) to be sold and distributed on
a best-efforts basis by the Dealer Manager pursuant to a registration statement
on Form S-11 (File No. 333-191706) (the “Existing Registration Statement”) filed
with the Securities and Exchange Commission (the “SEC”) on August 7, 2013, as
supplemented and amended from time to time;
WHEREAS, the Company, the Advisor and the Dealer Manager are parties to that
certain Amended and Restated Dealer Manager Agreement, dated June 10, 2014, as
amended from time to time (the “Dealer Manager Agreement”);
WHEREAS, on May 1, 2017, the Company filed a registration statement on Form S-11
(File No. 333-217579) with the SEC (as supplemented and amended from time to
time, the “Follow-On Registration Statement”) in connection with its follow-on
public offering (the “Follow-On Offering”) of $1,000,000,000 in shares of common
stock previously registered for sale pursuant to the Existing Registration
Statement (the “Follow-On Shares”);
WHEREAS, on October 13, 2017, the Company filed a Registration Statement on Form
S-3 (File No. 333-220940) with the SEC (as supplemented and amended from time to
time, the “DRP Registration Statement”) in connection with its public offering
of $100,000,000 in DRP Shares (the “DRP Offering”);
WHEREAS, the Company desires that the Dealer Manager be engaged to sell and
distribute the Follow-On Shares in the Follow-On Offering and DRP Shares in the
DRP Offering pursuant to the terms of the Dealer Manager Agreement; and
WHEREAS, the Company, the Advisor and the Dealer Manager desire to further amend
the Dealer Manager Agreement to incorporate the terms of the Follow-On Offering,
Follow-On Registration Statement, DRP Offering, and the DRP Registration
Statement into the Dealer Manager Agreement.





--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.
Amendment to the Preamble.

The first paragraph of the Preamble of the Dealer Manager Agreement is hereby
amended and restated in its entirety as follows:
Ladies and Gentlemen: 
Carter Validus Mission Critical REIT II, Inc. (the “Company”) is a Maryland
corporation that elected to be taxed as a real estate investment trust (a
“REIT”) for federal income tax purposes beginning with its taxable year ended
December 31, 2014. The Company is offering (a) up to $2,250,000,000 in shares of
Class A common stock (“Class A Shares”), shares of Class T common stock (“Class
T Shares”), and shares of Class I common stock (“Class I Shares”) $0.01 par
value per share (collectively, the “Primary Shares”), at an offering price of
$10.200 per Class A Share, $9.766 per Class T Share, and $9.273 per Class I
Share, or at such offering price per Class A Share, per Class T Share, and per
Class I Share otherwise disclosed in the Prospectus (as defined in Section 1(a))
(subject to certain circumstances to discounts based upon the volume of shares
purchased and for certain categories of purchasers), in the primary offering
(the “Primary Offering”), and (b) up to $100,000,000 in Shares at an offering
price of $9.18 per Class A Share, $9.18 per Class T Share, and $9.18 per Class I
Share (the “Initial DRP Shares” and together with the Primary Shares, the
“Initial Shares”), or at such offering price per Class A Share, per Class T
Share, and per Class I Share as otherwise disclosed in the Prospectus, for
issuance through the Company’s distribution reinvestment plan (the “DRP” and
together with the Primary Offering, the “Initial Offering”). The Company plans
to offer up to $1,000,000,000 in unsold Primary Shares, previously registered
for sale pursuant to the Initial Offering (the “Follow-On Shares”), in a
follow-on offering (“Follow-On Offering”) at terms disclosed in a Follow-On
Registration Statement (as defined below), all upon the terms and subject to the
conditions set forth in the Prospectus. The Company plans to offer shares
pursuant to the Company’s distribution reinvestment plan (“DRP Shares” and
together with the Follow-On Shares, the “Shares”) in an offering of DRP Shares
(the “DRP Offering,” and together with the Primary Offering and the Follow-On
Offering, the “Offering”), at terms disclosed in a DRP Registration Statement
(as defined below), all upon the terms and subject to the conditions set forth
in the Prospectus.
The Company will provide an estimated per share net asset value (“NAV”) of its
common stock at least annually, at which time the Company’s board of directors
may update the per share offering prices of Shares to reflect such updated
estimated per share NAV amounts. The Company reserves the right to (i)
reallocate the Shares among the Class A Shares, Class T Shares, and Class I
Shares and (ii) reallocate the Shares between the Primary Shares and the DRP
Shares. The Company also reserves the right to discontinue offering any class of
Shares at any time during the Offering, which shall be disclosed in the
Prospectus.
2.
Amendment to Section 1(a).






--------------------------------------------------------------------------------




Section 1(a) of the Dealer Manager Agreement is hereby amended and restated in
its entirety as follows:
(a) REGISTRATION STATEMENT AND PROSPECTUS. The Company has prepared and filed
with the Securities and Exchange Commission (the “Commission”) a registration
statement (File No. 333-191706) on Form S-11 for the registration of the Initial
Shares under the Securities Act of 1933, as amended (the “Securities Act”), and
the rules and regulations of the Commission promulgated thereunder (the
“Securities Act Rules and Regulations”); a registration statement (File No.
333-217579) on Form S-11 for the registration of the Follow-On Shares
(“Follow-On Registration Statement”); and a registration statement (File No.
333-220940) on Form S-3 for the registration of the DRP Shares (“DRP
Registration Statement”); one or more amendments to such registration statements
have been or may be so prepared and filed. The registration statements on Form
S-11 and on Form S-3 and the prospectuses contained therein, as finally amended
at the date each respective registration statement is declared effective by the
Commission (the “Effective Date”) are respectively hereinafter referred to as
the “Registration Statement” and the “Prospectus”, except that (i) if the
Company files a post-effective amendment to such registration statements, then
the term “Registration Statement” shall, from and after the declaration of the
effectiveness of such post-effective amendment by the Commission, refer to such
registration statement as amended by such post-effective amendment, and the term
“Prospectus” shall refer to the amended prospectus then on file with the
Commission, and (ii) if the prospectus filed by the Company pursuant to either
Rule 424(b) or 424(c) of the Securities Act Rules and Regulations shall differ
from the prospectus on file at the time the Registration Statement or the most
recent post-effective amendment thereto, if any, shall have become effective,
then the term “Prospectus” shall refer to such prospectus filed pursuant to
either Rule 424(b) or 424(c), as the case may be, from and after the date on
which it shall have been filed. As used herein, the terms “Registration
Statement”, “preliminary Prospectus” and “Prospectus” shall include the
documents, if any, incorporated by reference therein. As used herein, the term
“Effective Date” also shall refer to the effective date of each post-effective
amendment to the Registration Statement, unless the context otherwise requires.
3.
Amendment to Section 4(b).

Section 4(b) of the Dealer Manager Agreement is hereby amended and restated in
its entirety as follows:
(b)    DISTRIBUTION AND SERVICING FEE.


(i) Amount.


Upon the terms set forth in the Prospectus and subject to the limitations set
forth below, with respect to Class T Shares purchased in the Primary Offering of
the Initial Offering and in the Follow-On Offering only, the Company will pay to
the Dealer Manager a distribution and servicing fee that accrues daily equal to
1/365th of up to 1.0% of the most recent offering price per Class T Share on a
continuous basis from year to year (the “Distribution and Servicing Fee”), for
providing the





--------------------------------------------------------------------------------




services described in Exhibit A attached hereto; provided, however, that upon
the termination of the Primary Offering of the Initial Offering, the
Distribution and Servicing Fee shall be an amount that accrues daily equal to
1/365th of up to 1.0% of the most recent estimated NAV per Class T Share on a
continuous basis from year to year.


(ii) Payment.


The Company will pay the Distribution and Servicing Fee to the Dealer Manager on
a monthly basis in arrears. The Dealer Manager will reallow all of the
Distribution and Servicing Fee to Participating Broker-Dealers as marketing fees
or to defray other distribution-related expenses; provided, however, that,
beginning June 1, 2017, a Participating Broker-Dealer may provide written notice
(the “Waiver”) to the Dealer Manager that it will waive all or a portion of the
reallowance of the Distribution and Servicing Fee (the “Waived Amount”), and
such Waiver shall be binding and irrevocable as to Participating Broker-Dealer,
and shall only apply to Class T Shares sold through Participating Broker-Dealer
on or after the Effective Waiver Date (as defined herein). The Waiver will
become effective within three (3) business days of receipt by the Dealer Manager
of such Waiver (the “Effective Waiver Date”). The Dealer Manager shall forward
the Waiver to the Company within ten (10) business days of the Dealer Manager’s
receipt of such Waiver.


(iii) Termination of Distribution and Servicing Fee.


The Company will cease paying the Distribution and Servicing Fee to the Dealer
Manager upon the earliest to occur of the following: (i) a listing of the Class
T Shares on a national securities exchange; (ii) following the completion of the
Initial Offering or the Follow-On Offering, as applicable, the date on which
total underwriting compensation in such offering equals (a) 10% of the gross
proceeds from such offering less (b) all Waived Amounts; (iii) there are no
longer any Class T Shares outstanding; (iv) December 31, 2021, which is the
fourth anniversary of the last day of the fiscal quarter in which the Primary
Offering of the Initial Offering terminates; (v) with respect to a Class T Share
sold in the Primary Offering of the Initial Offering or the Follow-On Offering,
as the case may be, the date on which a Participating Broker-Dealer receives (a)
total underwriting compensation equal to 10% of the gross proceeds from such
Class T Share less (b) the Waived Amount; or (vi) with respect to a Class T
Share sold in the Primary Offering, the date on which the holder of such Class T
share or its agent notifies the Company or its agent that he or she is
represented by a new Participating Broker-Dealer; provided that the Company will
continue paying the Distribution and Servicing Fee to the Dealer Manager, which
shall reallow the Distribution and Servicing Fee the Participating Dealer if the
new Participating Dealer enters into a Participating Broker-Dealer Agreement
with the Dealer Manager or otherwise agrees to provide the services set forth
in Exhibit A to this Agreement. The Company will not pay to the Dealer Manager
any





--------------------------------------------------------------------------------




Distribution and Servicing Fees in connection with the purchase of any Class A
Shares, Class I Shares or the purchase of any Class T Shares pursuant to the
DRP.
4.
Governing Law.

The provisions of this Seventh Amendment shall be construed and interpreted in
accordance with the laws of the State of Florida, and venue for any action
brought with respect to any claims arising out of this Seventh Amendment shall
be brought exclusively in Hillsborough County, Tampa.    
5.
Counterparts.

This Seventh Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument.
Except as expressly set forth herein, the Dealer Manager Agreement remains
unmodified and unchanged and the parties hereto ratify and confirm the Dealer
Manager Agreement as amended hereby.
[Signature Pages Follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment
effective as of the Effective Date.
 
 
 
 
CARTER VALIDUS MISSION CRITICAL
REIT II, INC.
 
 
By: /s/ John E. Carter
John E. Carter
Chief Executive Officer
 
 
CARTER VALIDUS ADVISORS II, LLC
 
 
By: /s/ Lisa A. Drummond
Lisa A. Drummond
Chief Operating Officer and Secretary
 
 
SC DISTRIBUTORS, LLC
 
 
By: /s/ Patrick Miller
Patrick Miller
President
 
 































[Signature Page to Seventh Amendment to the Amended and Restated Dealer Manager
Agreement]



